 


113 HRES 575 EH: Providing for consideration of the resolution (H. Res. 567) providing for the Establishment of the Select Committee on the Events Surrounding the 2012 Terrorist Attack in Benghazi.
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 575 
In the House of Representatives, U. S.,

May 8, 2014
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 567) providing for the Establishment of the Select Committee on the Events Surrounding the 2012 Terrorist Attack in Benghazi. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 567) providing for the Establishment of the Select Committee on the Events Surrounding the 2012 Terrorist Attack in Benghazi. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to its adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Rules. 
 
Karen L. Haas,Clerk.
